Citation Nr: 0845016	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus with diabetic retinopathy, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
amebic dysentery and hook worms with irritable bowel 
syndrome, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
shell fragment wound scar, right leg, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
piriformis strain, right hip, currently evaluated as 10 
percent disabling.  

6.  Entitlement to a compensable rating for service-connected 
hearing loss, left ear, currently evaluated as 0 percent 
disabling (noncompensable).  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a     May 2005 action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims listed above.  


FINDING OF FACT

On December 11, 2008, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant that he wished to withdraw his current claims 
on appeal.   


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issues 
of entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling, an increased rating for service-connected 
diabetes mellitus with diabetic retinopathy, currently 
evaluated as 20 percent disabling, an increased rating for 
service-connected amebic dysentery and hook worms with 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling, an increased rating for service-connected shell 
fragment wound scar, right leg, currently evaluated as 10 
percent disabling, an increased rating for service-connected 
piriformis strain, right hip, currently evaluated as 10 
percent disabling, and a compensable rating for service-
connected hearing loss, left ear, the Board does not have 
jurisdiction to consider the claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
the issues of entitlement to an increased rating for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling, an increased rating for service-
connected diabetes mellitus with diabetic retinopathy, 
currently evaluated as 20 percent disabling, an increased 
rating for service-connected amebic dysentery and hook worms 
with irritable bowel syndrome, currently evaluated as 10 
percent disabling, an increased rating for service-connected 
shell fragment wound scar, right leg, currently evaluated as 
10 percent disabling, an increased rating for service-
connected piriformis strain, right hip, currently evaluated 
as 10 percent disabling, and a compensable rating for 
service-connected hearing loss, left ear, and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.  

Specifically, in a statement signed by the veteran, received 
on December 11, 2008, the veteran stated that he desired to 
withdraw his appeal.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to the 
issues of entitlement to an increased rating for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling, an increased rating for service-
connected diabetes mellitus with diabetic retinopathy, 
currently evaluated as 20 percent disabling, an increased 
rating for service-connected amebic dysentery and hook worms 
with irritable bowel syndrome, currently evaluated as 10 
percent disabling, an increased rating for service-connected 
shell fragment wound scar, right leg, currently evaluated as 
10 percent disabling, an increased rating for service-
connected piriformis strain, right hip, currently evaluated 
as 10 percent disabling, and a compensable rating for 
service-connected hearing loss, left ear.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claims, and they must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal as to the claims of entitlement to an increased 
rating for service-connected post-traumatic stress disorder, 
currently evaluated as 50 percent disabling, an increased 
rating for service-connected diabetes mellitus with diabetic 
retinopathy, currently evaluated as 20 percent disabling, an 
increased rating for service-connected amebic dysentery and 
hook worms with irritable bowel syndrome, currently evaluated 
as 10 percent disabling, an increased rating for service-
connected shell fragment wound scar, right leg, currently 
evaluated as 10 percent disabling, an increased rating for 
service-connected piriformis strain, right hip, currently 
evaluated as 10 percent disabling, and a compensable rating 
for service-connected hearing loss, left ear, is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


